  Case 19-02978        Doc 50     Filed 03/19/20 Entered 03/19/20 17:20:58               Desc Main
                                    Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )       CASE NO. 19 B 02978
         Coleman B Evans,                      )       HON. Donald R. Cassling
                                               )       CHAPTER 13
         DEBTOR.                               )

                               AMENDED NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603, via
         electronic court notification;


         See the attached Service List.

      Please take notice that on April 2, 2020, at 9:30 a.m., I shall appear before the Honorable
Donald R. Cassling in Courtroom 619 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion and you may appear if you so choose.

        If a party objects to the attached Motion, a Notice of Objection must be filed no later than two
(2) business days before the aforementioned hearing date.


                                       PROOF OF SERVICE

      The undersigned, an attorney, certifies that he sent this notice and the attached motion on
March 19, 2020, to:

         The Chapter 13 Trustee listed above via electronic notice; and

        To the attached service list via U.S. Mail with postage prepaid from the mailbox located
at 20 S. Clark Street, Chicago, IL 60603.


                                                               /s/ Anthony Kudron______
                                                               Attorney for Debtor

                                                               The Semrad Law Firm, LLC
                                                               20 S. Clark Street, 28th Floor
                                                               Chicago, IL 60603
                                                               (312) 913-0625
                  Case
Label Matrix for local    19-02978
                       noticing            Doc 50 U.S.Filed  03/19/20
                                                        Bankruptcy Court Entered 03/19/20 17:20:58      Desc Main
                                                                                             Brandon S. Lefkowitz
0752-1                                                  Document
                                                  Eastern Division       Page 2 of 3         29777 Telegraph Road, Suite 2440
Case 19-02978                                        219 S Dearborn                                       Southfield, MI 48034-7667
Northern District of Illinois                        7th Floor
Eastern Division                                     Chicago, IL 60604-1702
Thu Mar 5 14:27:59 CST 2020
(p)CAPITAL ONE                                       CB INDIGO/GF                                         Capital One Bank (USA), N.A.
PO BOX 30285                                         268 S STATE ST STE 300                               4515 N Santa Fe Ave
SALT LAKE CITY UT 84130-0285                         SALT LAKE CITY, UT 84111-5314                        Oklahoma City, OK 73118-7901



FIRST PREMIER BANK                                   IDOR-Bankruptcy Section                              (p)INTERNAL REVENUE SERVICE
c/o Jefferson Capital Systems LLC PO Box             Po Box 851388                                        CENTRALIZED INSOLVENCY OPERATIONS
c/o Linda Dold                                       Minneapolis, MN 55485-1388                           PO BOX 7346
Saint Cloud, MN 56302                                                                                     PHILADELPHIA PA 19101-7346


(p)ILLINOIS DEPARTMENT OF REVENUE                    JD Receivables LLC                                   LVNV Funding, LLC
BANKRUPTCY UNIT                                      PO Box 382656                                        Resurgent Capital Services
PO BOX 19035                                         Germantown, TN 38183-2656                            PO Box 10587
SPRINGFIELD IL 62794-9035                                                                                 Greenville, SC 29603-0587


Markoff Law LLC                                      OPPITY FIN                                           Opportunity Financial, LLC
29 N Wacker Drive #1010                              11 E. ADAMS SUITE 501                                130 E. Randolph Street
Chicago, IL 60606-3203                               CHICAGO, IL 60603-6333                               Suite 3400
                                                                                                          Chicago, IL 60601-6379


PORTFOLIO RECOV ASSOC                                (p)PORTFOLIO RECOVERY ASSOCIATES LLC                 U S DEPT OF ED/GSL/ATL
PO Box 41067                                         PO BOX 41067                                         PO BOX 2287
Norfolk, VA 23541-1067                               NORFOLK VA 23541-1067                                ATLANTA, GA 30301-2287



UNITED STATES DEPARTMENT OF EDUCATION                US DEPT OF ED/GLELSI                                 US Department of Education
CLAIMS FILING UNIT                                   2401 Internal Lane                                   PO Box 16448
PO BOX 8973                                          Attn: Chhengre Lim                                   saint paul, MN 55116-0448
MADISON, WI 53708-8973                               Madison, WI 53704-3121


Anthony J Kudron                                     Coleman B Evans                                      Michael A Miller
The Semrad Law Firm, LLC                             11141 S St. Lawrence, Apt 2                          The Semrad Law Firm, LLC
20 S. Clark St., Suite 2800                          2                                                    20 S. Clark, 28th Floor
Chicago, IL 60603-1811                               Chicago, IL 60628-4645                               Chicago, IL 60603-1811


Patrick S Layng                                      Tom Vaughn
Office of the U.S. Trustee, Region 11                55 E. Monroe Street, Suite 3850
219 S Dearborn St                                    Chicago, IL 60603-5764
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                   Case
CAPITAL ONE BANK USA N  19-02978     Doc 50 IRSFiled 03/19/20 Entered 03/19/20 17:20:58      Desc Main
                                                                                  Illinois Department of Revenue
PO BOX 85520                                     Document
                                            Irs Mail Stop 4100 P-3 Page 3 of 3    P.O. Box 19035
RICHMOND, VA 23285                           Kansas City, MO 64999                     Bankruptcy Unit
                                                                                       Springfield, IL 62794-9035


Portfolio Recovery Associates, LLC           End of Label Matrix
C/O Capital One Bank (usa), N.a.             Mailable recipients     25
POB 41067                                    Bypassed recipients      0
Norfolk VA 23541                             Total                   25
